Citation Nr: 0003722	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for service-connected degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted service connection for low back syndrome with 
degenerative disc disease at L4-L5 and L5-S1 and assigned 
thereto an initial disability rating of 20 percent, effective 
November 1993.

In February 1997, the Board issued a decision that denied an 
increased initial disability evaluation for the appellant's 
service-connected degenerative disc disease of the lumbar 
spine.  Thereafter, the appellant filed a timely appeal of 
the Board's decision with the United States Court of Appeals 
for Veterans Claims (the Court).

In July 1997, the appellant's representative and counsel for 
VA filed a Joint Motion to Vacate and Remand the Board's 
decision and requested a stay of proceedings pending a ruling 
on the motion.  In July 1997, the Court issued an Order that 
granted the motion and vacated the Board's decision of 
February 1997.  The case was then remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

In March 1998, the Board remanded this case for additional 
examinations of the appellant and medical opinions.  
Following the requested development, the RO, in April 1999, 
issued a rating decision granting an increased initial 
disability rating of 40 percent, effective November 1993, for 
the appellant's service-connected degenerative disc disease 
of the lumbar spine.  The appellant has maintained 
disagreement with this newly assigned initial disability 
rating.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.
 
2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by: forward flexion from 45 
to 60 degrees; backward extension from 5 to 15 degrees; 
bilateral rotation to 20 degrees; bilateral lateral bending 
to 20 degrees; no muscle atrophy or fasciculations; bilateral 
lower extremity strength of 5/5; normal sensation to light 
touch and pinprick; 2+ reflexes, symmetrical at knees and 
ankles; and complaints of intermittent severe back pain.  X-
ray examination of the lumbar spine revealed an impression of 
mild degenerative changes with narrowing intervertebral disc 
spaces at L4-L5 and L5-S1.

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine does not result in more than severe 
intervertebral disc syndrome disability.


CONCLUSION OF LAW

The criteria for an increased initial disability rating in 
excess of 40 percent for service-connected degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1) and Part 4, 
including 4.7, 4.10, 4.40, 4.45, 4.71a and Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court in Fenderson held that 
the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, at 132, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected degenerative disc 
disease of the lumbar spine, rather than as a disagreement 
with the original rating award.  However, the RO's October 
1994 SOC and April 1999 supplemental SOC provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation.  
Moreover, the appellant's various pleadings herein indicate 
an awareness that his appeal involves an initial disability 
rating.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected 
degenerative disc disease of the lumbar spine.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 
II.  Factual Background

The veteran served on active duty in the United States Navy 
from August 1969 to July 1973.  The RO has retrieved the 
veteran's service medical records and they appear to be 
complete.  The veteran's pre-induction examination, dated 
January 1969, noted essentially normal findings throughout.  
A review of the veteran's service medical records revealed 
multiple complaints of low back pain from March 1972 through 
June 1972.  The veteran's discharge examination, dated June 
1973, noted that the veteran's spine was normal.  

Private medical treatment records received from S. Miller, 
M.D., A. Collins, D.C., and the Crystal River Chiropractor 
Center, show intermittent treatment for low back pain since 
1978.  This treatment consisted primarily of manipulation and 
medication and had moderate success.  A treatment report, 
dated May 1993, noted that the veteran "[i]s now running a 
restaurant . . . and works 12-16 hours a day 7 days a week."  
A November 1993 treatment record noted the veteran's 
complaints of back pain.  The report also noted that the 
veteran's history of having "almost been in bed for two 
months, however he goes to work part of the time and has to 
stand up all the time."  Physical examination revealed 
soreness in the low back and bilateral muscle spasms.  A 
chiropractic treatment report, dated November 1993, noted 
that the veteran was "feeling some better," but was still 
experiencing back pain.

In March 1994, a VA examination of the spine was conducted.  
The report of this examination noted that the veteran's back 
pain had required three months of bed rest back in December.  
The report also stated that the veteran "now has somewhat 
recovered but he lives with back pain with occasional mild 
radiation of the hips bilaterally.  He denies leg weakness or 
numbness.  No bowel or bladder complaints."  Physical 
examination revealed that the veteran was somewhat 
overweight, with no postural abnormality and no fixed 
deformity.  Range of motion testing of the lumbar spine 
revealed forward flexion to 50 degrees, backward extension to 
0 degrees, and rotation to the right and left to 25 degrees.  
The report indicated that the veteran had moderate pain on 
motion in all directions.  No muscle spasm was noted, and his 
neurological examination was normal.  X-ray examination of 
the lumbosacral spine revealed moderate narrowing of the L4-
L5 and L5-S1 disc spaces, with no compression fractures, 
subluxations, or focal destructive lesions.  Diagnoses of 
lumbar spondylosis with evidence of disc disease at L4-L5 and 
L5-S1 and pain syndrome are noted.

In March 1994, a VA examination of the stomach was conducted.  
The report of this examination, in pertinent part, noted that 
the veteran owns a restaurant "and apparently has long 
hours."  

A treatment summary report, dated December 1994, was 
submitted by S. Miller, M.D.  In his report, Dr. Miller noted 
the veteran's complaints of back pain flair-ups about every 6 
months.  The report also stated that the veteran "has been 
working managing a restaurant at a motel here.  He has to use 
a cane most of the time."

In April 1995, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that his back went out every 
three to four months causing him to be bedridden anywhere 
from two weeks to three months.  He complained of back pain 
and limitation of motion, which had resulted in a decrease in 
his working hours from 10 hours per day down to 5 or 6.  He 
indicated that he had missed eight months of work in the last 
15 months.  He also noted that he had played golf only twice 
in the past year, and that both instances caused back pain 
for five days.  The veteran's wife was also at the hearing 
and testified that the veteran's back pain requiresd complete 
bed rest.

An undated statement submitted by the veteran after his 
hearing indicated that he was "on total bed rest" from 
September 20, 1993 to December 20, 1993; January 1, 1994 to 
February 25, 1994; June 1, 1994 to July 3, 1994; September 
15, 1994 to September 20, 1994; and December 2, 1994 to 
December 7, 1994.  Lay statements from the veteran's spouse, 
brother, friends and employees were also submitted and 
support the veteran's contention that he had missed work as a 
result of his low back disorder.

Medical treatment reports, dated January 1994 through 
December 1998, were retrieved from the VA medical center in 
Tampa, Florida.  A review of these records revealed treatment 
for a variety of conditions.  A treatment report, dated July 
1994, noted the veteran's complaints of low back pain.  
Physical examination revealed a good range of motion of the 
lower back.  The report also noted that the veteran's motor 
strength was 5/5.  The report concluded with a diagnosis of 
low back pain of musculoskeletal origin.  A treatment report, 
dated January 1996, noted the veteran's history of back pain 
dating back to the 1970's.  The report noted that the veteran 
"has 1 - 2 episodes/year, rarely does exercises."  A 
treatment report, dated July 1996, noted the veteran's 
complaints that "back ache seems to relate to work - helping 
friend do some painting."  The report noted that the veteran 
was "concerned about finances - not working full time."  A 
diagnosis of situational depression was listed.  A May 1997 
treatment report noted the veteran's complaints of on and off 
back pain.  The report noted that the veteran's weight was 
back up.  A treatment report, dated June 1998, noted the 
veteran's complaints of on and off low back pain, now 
bothering him with radiculopathy.  The report stated that 
"this happens 2-3x/year."  The report also noted that the 
veteran is unhappy because he cannot bowl or play golf.

Medical treatment reports, dated June 1998 through January 
1999, were retrieved from the Suncoast Chiropractic and 
Neurological Clinic.  A review of these treatment reports 
indicated that the veteran had injured his neck and upper 
back in an automobile accident in December 1997.  An 
examination report, dated October 1998, noted the veteran's 
complaints of headaches, depression and pain in the neck, 
shoulders and middle back.  Physical examination revealed 
pain and restriction in the veteran's neck, shoulder and 
bilateral upper and mid back.  The examiner concluded that 
"[i]t is my medical opinion that [the veteran] has suffered 
permanent impairment of the cervical, upper, mid, and lower 
thoracic regions of the spine solely as a result of the 
injuries received in a motor vehicle accident of 12-9-97."  
The examiner also indicated that it is likely that this 
accident aggravated the veteran's pre-existing low back 
injury.  A treatment summary report, dated January 1999, 
noted that the veteran ""expressed that he carries daily 
pain in his low back that was neither increased by the car 
accident nor decreased through his course of care."  The 
report also indicated that the veteran's "low back was 
addressed during treatment only as it related to the middle 
and upper back, but never to specifically treat any injury 
that was sustained during the course of his military 
service." 

In January 1999, the veteran submitted a statement in support 
of his claim.  In his statement, the veteran indicated that 
his back had been a significant problem ever since his 
discharge from the service.  He also stated that "[i]n 1997 
I started feeling good and helped my accountant refinish some 
house in the low income area of crystal.   . . .  I was gonna 
play golf on Wednesday dec 13th for the first time since 
1995."  He also noted, however, that he was involved in an 
automobile accident on his way to the golf course. 

In April 1999, a VA examination for the spine was conducted.  
The report of this examination stated:

He continued with back problems on and 
off throughout the years and occasionally 
still will have what he terms throwing 
out his back and have to basically be 
incapacitated for some time.  At this 
moment in time, sitting in the chair with 
the examiner, he says he has no pain in 
his low back or legs whatsoever.  He says 
that this tends to come and go.

Physical examination of the veteran's back revealed:

Range of motion of his back is 60 degrees 
forward flexion, 15 degrees 
hyperextension, 20 degrees rotation to 
the left and to the right and 20 degrees 
of lateral bending both right and left.  
He is able to tandem walk on his heels 
and toes without much difficulty.  He has 
5/5 motor strength throughout his lower 
extremities, including hip flexors, 
quadriceps, hamstrings, ankle 
dorsiflexors and plantar flexors.  He has 
2+/4 bilateral symmetric reflexes, 
quadriceps, gastrocnemius.  Sensation is 
grossly intact in all dermatomes, L5-S1.  
Babinski are downgoing toes.  He has no 
clonus.  Passive stretch testing was 
straight leg raise without abnormalities 
or significant findings.

X-ray examination of the spine revealed an impression of mild 
degenerative changes with narrowing intervertebral disc 
spaces at L4-L5 and L5-S1.  The examiner also commented:

This examination today revealed no real 
radiculopathy type abnormality or nerve 
compression type lesion.  He had normal 
strength, sensation and neurologic 
function in both extremities.  He does 
have degenerative disk disease as 
evidenced on X-ray which has been seen 
before in previous studies.  He can at 
times have some herniation of the 
degenerative disks which could cause 
acute symptoms.  He does give an 
appropriate story and the examiner feels 
comfortable with his history and with his 
diagnosis.  Is consistent that he can be 
quite incapacitated at times and then 
have other times where he is relatively 
non-disabled and symptom free.  This 
again, is possibly related to injuries he 
had while in the military, but also can 
be age-related or activity related.
 
In April 1999, a VA examination for muscles was conducted.  
The report of this examination noted the veteran's complaints 
of intermittent episodes of worsening back pain which had 
started to radiate down in the left buttocks region.  The 
veteran denied any leg problems such as numbness or weakness.  
The veteran indicated that his back pain was aggravated after 
walking 50 to 100 feet.  The report also noted that the 
veteran worked approximately three to four hours a day at his 
deli business and that he was also writing a book.  Physical 
examination revealed:

Cranial nerves II-XII are intact.  Motor 
testing reveals 5/5 strength throughout 
with some mild give-way weakness in the 
left leg.  There is no muscle atrophy or 
fasciculations noted.  Cerebellar testing 
reveals normal finger-to-nose, heel-to-
shin and gait.  Sensory testing revealed 
intact pinprick, position, vibration and 
temperature sensations throughout.  
Reflexes were 2+ and symmetrical 
throughout with bilateral down-going 
toes.  

The examiner noted that the veteran's previous magnetic 
resonance imaging examination, performed in 1993, revealed 
"a herniated disk at the L4-5 level, but otherwise, his 
neurological examination objectively is relatively intact.  I 
do not have any doubt that the patient probably does suffer 
from low back pain related to degenerative arthritic changes 
in that region."


A VA examination for peripheral nerves was also conducted in 
April 1999.  Physical examination revealed:

The patient has approximately 45 degrees 
of flexion, which is roughly half-normal, 
however, he does have normal range of 
motion in all other modalities, including 
extension, lateral rotation and lateral 
bending.  Strength of the lower 
extremities is 5/5 bilaterally including 
iliopsoas, quadriceps, hamstrings, 
dorsiflexion, plantar flexion, extensor 
hallucis longus.  Sensation is intact to 
light touch and pinprick in the bilateral 
lower extremities.  Reflexes are 2+ and 
symmetric at knees and ankles.

The report concluded with an impression that the veteran 
likely has "myofascial low back pain, which is exacerbated 
by heavy activity, however, should minimally impair this 
veteran with activities of daily living.

III. Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 40 percent disabling 
under Diagnostic Code 5293, relating to intervertebral disc 
syndrome.  In determining the proper evaluation for 
degenerative disc disease, consideration is given to the 
following: postoperative results of surgery, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc(s), and the frequency and severity of 
attacks.  The veteran's current disability rating of 40 
percent contemplates a severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief. 38 C.F.R. 
Part 4, § 4.71a-26, Diagnostic Code 5293 (1999).  The next 
higher rating of 60 percent contemplates a pronounced 
intervertebral disc syndrome with persistent symptoms.

The ratings criteria outlined in Diagnostic Code 5293, 
suggest that intervertebral disc syndrome is a disorder 
characterized by certain neurological symptoms and that 
attacks of these symptoms recur with greater or lesser 
frequency and that these attacks are punctuated by periods of 
intermittent relief of varying duration. See VA O.G.C. Prec. 
Op. 36-97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, 
codified at 38 C.F.R. 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc."').  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

In addressing Diagnostic Code 5293, VA General Counsel has 
concluded that this rating section involves a component of 
limitation of range of motion, and therefore, a veteran could 
not receive a separate rating for intervertebral disc 
syndrome and also be rated under Diagnostic Code 5292, 
relating to limitation of motion of the spine, because to do 
so would constitute evaluation of an identical manifestation 
of the same disability under two different diagnoses.  See 
38 C.F.R. §§ 4.7, 4.14 (1999); VAOPGCPREC 36-97 (December 12, 
1997).  However, because Diagnostic Code 5293 does contain a 
limitation of motion component, the Board must apply 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  See 
VAOPGCPREC 9-98 (August 14, 1998); Smallwood v. Brown, 10 
Vet. App. 93, 99 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the initial disability rating of 40 percent 
assigned to the veteran's service-connected degenerative disc 
disease of the lumbar spine is appropriate and that a higher 
initial disability evaluation is not warranted.  The 
veteran's most recent VA examination for the spine, performed 
in April 1999, noted  a range of motion of the spine 
consisting of forward flexion to 60 degrees, extension to 15 
degrees, bilateral rotation to 20 degrees, and bilateral 
lateral bending to 20 degrees.  The report noted that the 
veteran was able to tandem walk on his heels and toes without 
much difficulty and that he has 5/5 motor strength throughout 
his lower extremities.  The report also noted that the 
veteran performed passive stretch testing and straight leg 
testing without abnormalities or significant findings.  X-ray 
examination of the spine, performed in April 1999, revealed 
an impression of mild degenerative changes with narrowing 
intervertebral disc spaces at L4-L5 and L5-S1.  The veteran's 
April 1999 VA examination for muscles noted that motor 
strength testing revealed 5/5 strength throughout with some 
mild give-away weakness.  The report also indicated that no 
muscle atrophy or fasciculations were found.  It also noted 
that sensory examination revealed intact pinprick, position, 
vibration and temperature sensation throughout.  The 
veteran's April 1999 VA examination for peripheral nerves 
noted that "[s]ensation is intact to light touch and 
pinprick in the bilateral lower extremities.  Reflexes are 2+ 
and symmetric at knees and ankles."  
A medical treatment report, dated July 1994, noted that the 
veteran's back exhibited a good  range of motion and that the 
veteran's motor strength was 5/5.  A treatment report, dated 
May 1997, noted that the veteran complained of off and on 
back pain.
The veteran's previous VA examination of the spine, performed 
in March 1994, revealed only moderate pain on motion, with 
only "occasional mild radiation of the hips bilaterally."  
Physical examination at that time revealed no muscle spasm or 
neurological deficits in the lower extremities, and the 
veteran denied having any weakness or numbness in his legs.  
Accordingly, the veteran does not show any objective symptoms 
of a severe pronounced intervertebral disc syndrome, with 
persistent symptoms. 

In evaluating the appellant's claim, the Board also considers 
functional impairment of the lumbar spine due to pain, 
including the extent to which the veteran's pain has been 
shown to adversely affect the ability of the body to function 
under the ordinary conditions of daily life, including 
employment. 38 C.F.R. § 4.10 (1998).  Functional loss 
contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (1999). See also DeLuca, 
supra. The objective findings of record do not show any 
wasting or atrophy of the muscles which would provide 
evidence of any disuse of the lumbar spine.  The report of 
the veteran's VA examination for muscles, performed in April 
1999, noted that "[t]here is no muscle atrophy or 
fasciculations noted."  The report also noted that sensory 
testing was normal and that "[r]eflexes were 2+ and 
symmetrical throughout.  The report of the VA examination for 
peripheral nerves, conducted in April 1999, noted 5/5 
strength in the veteran's lower extremities.  The report also 
noted that range of motion testing of the lumbar spine 
revealed only 45 degrees of flexion, roughly half normal, and 
a "normal range of motion in all other modalities."  
Although the VA examiner commented that the veteran likely 
has "myofascial low back pain, which is exacerbated by heavy 
lifting," he also stated that this condition "should 
minimally impair this veteran with activities of daily 
living."  In his prior VA examination for the spine, 
performed in March 1994, the veteran denied any leg weakness 
or numbness.  A treatment report, dated July 1994, noted that 
the veteran's motor strength was 5/5 and that his lumbar 
spine exhibited a good range of motion.

Although the veteran has indicted that the symptoms of his 
service-connected degenerative disc disease of the lumbar 
spine, including intermittent severe pain, have required 
occasional periods of total bed rest, there is no medical 
evidence of record prescribing prolonged periods of bed rest 
as treatment for this condition.  Moreover, there is some 
evidence which contradicts the veteran's assertions of being 
on "total bed rest."  Specifically, the veteran submitted 
an undated statement claiming that he was on total bed rest 
from September 20, 1993 to December 20, 1993.  However, a 
medical treatment report from Dr. Miller, dated November 
1993, noted that the veteran "manages a restaurant" and 
"goes to work part of the time."  

There is simply no showing of pronounced intervertebral disc 
syndrome with persistent symptoms.  The report of a VA 
examination of the stomach performed in March 1993 noted that 
the veteran "owns a restaurant . . . and apparently works 
long hours."  A January 1996 treatment report noted that the 
veteran's back "has 1 - 2 episodes/year."  A treatment 
report, dated July 1996, noted that the veteran complained of 
back ache, which "seems to relate to work - helping friend 
do some painting."  A May 1997 treatment report noted the 
veteran's complaints of on and off back pain.  A letter from 
the veteran, dated January 1999, noted that "[i]n 1997 I 
started feeling good and helped my accountant refinish some 
house in the low income area of crystal."  The letter also 
noted that his back felt well enough to arrange to play golf 
in December 1997.  The report of his April 1999 VA 
examination for the spine noted that "[a]t this moment in 
time, sitting in the chair with the examiner, he says that he 
has no pain in his low back or legs whatsoever."  

The Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, a higher rating is not 
available under Diagnostic Codes 5295, relating to 
lumbosacral strain, or Diagnostic Code 5292, relating to 
limitation of motion of the lumbar spine.  

The Board therefore concludes that the initial disability 
evaluation currently assigned accurately reflects the degree 
of disability produced as a result of the appellant's lumbar 
spine pathology, including complaints intermittent severe 
back pain.  The evidence for and against the claim is not in 
relative equipoise; therefore no reasonable doubt issue is 
raised. 38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(1998).

During the pendency of this appeal, the Board issued a 
remand, dated March 1998, instructing the RO, in pertinent 
part, to consider whether referral for an extraschedular 
evaluation was appropriate under 38 C.F.R. § 3.321(b)(1) 
(1999).  Unfortunately, the RO has failed to document its 
consideration of this issue.  

In Stegall v. West, 11 Vet. App. 268, 271 (1999), the Court 
held "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand order."  The Stegall case, 
however, involved an increased rating claim in which there 
was insufficient medical evidence to make a proper decision, 
despite a prior remand from the Board requesting a specific 
examination for this purpose.  Accordingly, the Court in 
Stegall held that the Board had committed prejudicial error, 
in that specific case, by failing to ensure compliance with 
its remand order for a medical evaluation.  Id. at 171.

In this case, the RO has failed to document its consideration 
of whether referral for an extraschedular evaluation was 
appropriate under 38 C.F.R. § 3.321(b)(1) (1999).  However, 
the Board concludes that a remand in this matter solely to 
complete this action is unwarranted.  The RO's failure to 
document its consideration of this issue will not result in 
prejudice to the veteran. Bagwell v. Brown, 9 Vet. App. 337 
(1998).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating, and 
the veteran and his representative have had a full 
opportunity to present the veteran's increased rating claim 
to the RO in this matter. See Id.  As the Court concluded in 
Bagwell, the Board's consideration of an extraschedular 
rating claim in the first instance will not result in 
prejudice to the appellant.  Id., at 339.  Hence, the Board 
concludes that a remand is not required under the facts 
presented by this case.  Consequently, the Board will 
consider factors relating to the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (1990).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A higher rating, to 60 
percent, is provided for certain manifestations of the 
service-connected degenerative disc disease of the lumbar 
spine, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his low back disability.  In addition, the 
Board has searched the record to ascertain the extent of the 
veteran's employment impairment due to back pain.  A March 
1993 treatment report noted that the veteran had been working 
15 hours a day for 3 days.  In May 1993, it was noted that 
the veteran was running a restaurant and working 12 - 16 
hours a day 7 days a week.  In October 1993, the veteran's 
private chiropractor noted bilateral, non-radiating, lumber 
pain, with moderate range of motion and moderate muscle 
spasm.  A November 1993 treatment report noted that the 
veteran worked part of the time.  That treatment report also 
noted only a mild to moderate muscle spasm.  A January 1996 
treatment report noted that the veteran has only one to two 
episodes of back pain per year.  A treatment report, dated 
July 1996, noted that the veteran complained of back ache 
after "helping friend do some painting."  A May 1997 
treatment report noted that the veteran complained of on and 
off low back pain.  A letter from the veteran, dated January 
1999, the noted that "[i]n 1997 I started feeling good and 
helped my accountant refinish some house in the low income 
area of crystal."  The letter also noted that he had 
arranged to play golf for the first time since 1995.  The 
report of his April 1999 VA examination for the spine noted 
that "[a]t this moment in time, sitting in the chair with 
the examiner, he says that he has no pain in his low back or 
legs whatsoever."  Thus, while it appears that the veteran 
has missed work due to back pain, the industrial impairment 
is not shown to so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable, to 10 percent for a mild intervertebral disc 
syndrome, to 20 percent for a moderate syndrome with 
recurring attacks, to 40 percent for a severe syndrome with 
recurring attacks and intermittent relief to 60 percent when 
the syndrome is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  The Board finds that this 
case does not warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an initial disability evaluation in excess of 
40 percent for service-connected degenerative disc disease of 
the lumbar spine is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

